DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination does not expressly disclose all the limitations of the independent claims as well as “the display is a display of the GUI with GUI elements wherein a portion of the plurality of GUI elements is associated with text strings that are semi-transformed, wherein the portion of the plurality of GUI elements comprises the another GUI element, wherein the server is configured to receive an indication from the administrator user that the semi-transformed text string associated with the another GUI element comprises non-sensitive content, wherein the method comprises adding untransformed content of the semi-transformed text string to the dictionary,” or “the formatted document is defined in a markup language, wherein the formatted document comprises elements defined in the markup language with tags, wherein a first element of the formatted document comprises a content, wherein a second element of the formatted document comprises one or more pairs of attributes and corresponding attribute values, wherein said performing the semi-transformation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Dependent claims 23 is objected to for being dependent upon and already objected to claim. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-6, 12-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 9,323,818) in view of Trepetin et al (US 10,936,744). 
Regarding claim 1, Kothari et al discloses a method to be implemented at an end device, the method comprising: 
obtaining a graphical user interface (GUI) element of a GUI of the end device, wherein the GUI element is associated with a text string that is included in the GUI, wherein the text string comprises a first portion and a second portion [column 10 lines 26-47];
Please note that in  this example a search string request is obtained.  
transforming the first portion of the text string according to a transformation function, wherein said transforming is not performed on the second portion of the text string, thereby obtaining a semi-transformed text string comprising a transformed portion and a plaintext portion [column 9 lines 29-43, column 8 lines 56-67];
Please note that in this example the request can be anonymized. 
However, Kothari et al does not expressly disclose but Trepetin discloses:
providing to a server the semi-transformed text string, whereby the server is enabled to perform string-based analysis without being exposed to a content of the text string [column 16 lines 4-40];
Please note that in this example the search string request can be sent to the server to search for the documents associated with the request. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the Kothari et al by providing the string for search, for the purpose of searching an anonymized request , based upon the beneficial teachings provided by Trepetin, see for example [column 16 lines 4-40].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1.  Kothari et al discloses obtaining an element identifier of the GUI element, wherein the element identifier comprises the semi-transformed text string [column 10 lines 26-47];
Please note that in  this example a search string request is obtained.  
Kothari et al does not expressly disclose but Trepetin discloses locating, in the GUI, a second GUI element corresponding to the GUI element, wherein said locating comprises: performing a string-based search of elements of the GUI using the plaintext portion of the semi-transformed text string to determine a candidate element associated with a text string; transforming a portion of the text string associated with the candidate element according to the transformation function to obtain a transformed portion of the text string associated with the candidate element; and comparing the transformed portion of the text string associated with the candidate element with the transformed portion of the semi-transformed text string [column 129 lines 43-67, column 6 lines 29-43 ];
Please note that in this example transformed strings can be compared to other copies to identify records. 
The motivation to combine is the same as disclosed in point (11). 
Regarding claim 3, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al does not expressly disclose but Trepetin et al discloses wherein the second portion is one of: a suffix of the text string, a prefix of the text string, and an internal portion of the text string, wherein the second portion having a predetermined size [column 132 lines 1-6]. 
The motivation to combine is the same as disclosed in point (11). 
Regarding claim 4, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al does not expressly disclose but Trepetin et al discloses defining a relative location of the second portion within the text string based on a count of candidate elements in the GUI that are associated with text strings corresponding to the second portion at a corresponding relative location [column 132 lines 39-49]. 
The motivation to combine is the same as disclosed in point (11). 
Regarding claim 5, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al does not expressly disclose but Trepetin et al discloses defining a number of characters of the second portion based on a count of candidate elements in the GUI that are associated with text strings corresponding to the number of characters of the second portion [column 132 line 39-49]. 
The motivation to combine is the same as disclosed in point (11). 
Regarding claim 6, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al does not expressly disclose but Trepetin et al discloses wherein said providing comprises providing to the server a character count of the first portion, wherein 
The motivation to combine is the same as disclosed in point (11). 
Regarding claim 12, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al further discloses wherein the transformation function comprises at least one the group consisting of: a one-way hash function, a symmetric encryption function, and an asymmetric encryption function [column 9 lines 44-55].
Regarding claim 13, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al further discloses wherein a different transformation function is used for different types of GUI elements [column 9 lines 44-55]. 
Regarding claim 14, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al further discloses selecting the transformation function for the text string; selecting a second transformation function for a second text string; transforming a first portion of the second text string according to the second transformation function, thereby obtaining a second semi-transformed text string comprising a transformed portion of the second text string and a plaintext portion of the second text string [column 10 lines 49-67, column 11 lines 1-20]. 
Regarding claim 15, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al does not expressly disclose but Trepetin et al
The motivation to combine is the same as disclosed in point (11). 
Regarding claim 16, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al wherein the GUI is at least one of: a website, a web-based application, a native mobile application, and a desktop application [column 1 lines 23-37]. 
Regarding claim 17, Kothari et al discloses a method to be implemented at an end device, the method comprising: 
obtaining an element identifier of a first Graphical User Interface (GUI) element, wherein the element identifier is associated with a semi-transformed text string, the semi-transformed text string comprising a transformed portion and a plaintext portion, wherein the semi-transformed text string is a result of a semi- transformation using a transformation function that is applied to a text string [column 10 lines 26-47];
Please note that in  this example a search string request is obtained.  
However, Kothari et al does not expressly disclose but Trepetin et al discloses:
locating, in a GUI displayed at the end device, a second GUI element associated with the element identifier, wherein said locating comprises: performing a string-based search using the plaintext portion of the semi- transformed text string to determine a candidate element in the GUI; transforming a portion of a text string associated with the candidate element according to the transformation function to obtain a transformed portion of the text string associated with the candidate element; and comparing the transformed portion of the text string associated with the candidate element with the transformed portion of the semi-transformed text string [column 129 lines 43-67, column 6 lines 29-43 ];
Please note that in this example transformed strings can be compared to other copies to identify records. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kothari et al by providing the string for search, for the purpose of searching an anonymized request , based upon the beneficial teachings provided by Trepetin, see for example [column 16 lines 4-40].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 18, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 17. Kothari et al does not expressly disclose but Trepetin et al discloses determining that the transformed portion of the text string associated with the candidate element is identical to the transformed portion of the semi-transformed text string, whereby successfully locating the second GUI element using the element identifier string [column 129 lines 43-67, column 6 lines 29-43 ];
Please note that in this example transformed strings can be compared to other copies to identify records. 
The motivation to combine is the same as disclosed in point (31). 
Regarding claim 19, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 17. Kothari et al further discloses wherein the element identifier comprises a character count of a portion of the text string that was transformed by the transformation 
Regarding claim 20, Kaothari et al discloses a method comprising: 
obtaining a formatted document depicting at least a portion of a Graphical User Interface (GUI) of the end device, wherein the formatted document comprises a structure defining a plurality of sub-elements, wherein at least one sub-element is associated with a text string [column 10 lines 26-47];
Please note that in  this example a search string request is obtained.  
performing a semi-transformation of the formatted document using a transformation function, thereby obtaining a semi-transformed formatted document, wherein the semi-transformed formatted document preserves the structure of the formatted document, wherein the semi-transformed formatted document comprises a transformed version of the text string, wherein the transformed version of the text string is transformed according to the transformation function [column 9 lines 29-43, column 8 lines 56-67];
Please note that in this example the request can be anonymized. 
However, Kothari et al does not expressly disclose but Trepetin discloses
providing to a second device the semi-transformed formatted document, whereby the second device is enabled to perform string-based analysis of the formatted document without being exposed to a content of the text string[column 16 lines 4-40];
Please note that in this example the search string request can be sent to the server to search for the documents associated with the request. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kothari et al by providing the string for search, for the purpose of searching an anonymized request , based upon the beneficial teachings provided by Trepetin, see for example [column 16 lines 4-40].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 21, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 20. Kothariet al  discloses wherein said performing the semi-transformation comprises: identifying tokens and keywords in the formatted document, and avoiding from applying the transformation function on the tokens and keywords prior to said providing [column 5 lines 53-67, column 132 lines 39-49]. 
Regarding claim 24, Kaothari et al discloses a method comprising: 
obtaining an element identifier of a first Graphical User Interface (GUI) element that is associated with a transformed version of a text string, wherein the transformed version of the text string is a result of applying a transformation function to at least a portion of the text string [column 10 lines 26-47];
Please note that in  this example a search string request is obtained.   
However, Kothari et al does not expressly disclose but Trepetin et al
 locating, in a GUI that is presented by an end device, a second GUI element associated with the element identifier, wherein said locating comprises: executing a query of the element identifier to determine a candidate element in the GUI; transforming at least in part a text string associated with the candidate element according to the transformation function to obtain a transformed text string version associated with the candidate element; and comparing the transformed text string version associated with the candidate element, with the transformed version of the text string  [column 129 lines 43-67, column 6 lines 29-43 ];
Please note that in this example transformed strings can be compared to other copies to identify records. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kothari et al by providing the string for search, for the purpose of searching an anonymized request , based upon the beneficial teachings provided by Trepetin, see for example [column 16 lines 4-40].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 25, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 24. Kothari et al does not expressly disclose but Trepetin et al discloses a formatted document depicts at least a portion of the GUI, wherein the formatted document comprises a structure defining a plurality of sub-elements, wherein at least one sub-element in 
The motivation to combine is the same as disclosed in point (41). 
Regarding claim 26, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 24. Kothari et al further  discloses wherein the element identifier is determined based on a semi- transformed formatted document, wherein the semi-transformed formatted document is obtained based on a semi-transformation of the formatted document using a transformation function, wherein the semi-transformed formatted document preserves the structure of the formatted document, wherein the semi-transformed formatted document is renderable by the rendering engine [column 10 lines 49-67, column 11 lines 1-20].
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 9,323,818) in view of Trepetin et al (US 10,936,744) and in further view of Bradford et al (US 2015/0309984). 
Regarding claim 7, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al and Trepetin et al does not expressly disclose but Bradford et al discloses wherein said transforming the first portion of the text string is performed in response to a determination that the text string is a potentially sensitive phrase [0086, 0087, 0059];
Please note that in the example various filters can be assigned to determine if a phrase matches the requirements. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kothari et al and Trepetin et al by determining if a phrase matches a filter, for the purpose of searching an anonymized request for specific content, based upon the beneficial teachings provided by Trepetin, see for example [0086, 0087, 0059].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 8, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al and Trepetin et al does not expressly disclose but Bradford et al discloses wherein the determination that the text string is a potentially sensitive phrase is based on at least one of: the text string not being included in a whitelist indicating non-sensitive phrases; the text string being included in a blacklist indicating sensitive phrases; and an application of a classification rule determining whether an examined GUI element is associated with potentially sensitive content [0086, 0087, 0059].
The motivation to combine is the same as disclosed in point (47). 
Regarding claim 9, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al and Trepetin et al does not expressly disclose but Bradford et al discloses in response to a determination that the text string is not a potentially sensitive phrase, adding to a dictionary the semi-transformed text string and the text string; and 
The motivation to combine is the same as disclosed in point (47). 
Regarding claim 10, Kothari et al and Trepetin et al disclose all the limitations of the method of claim 1. Kothari et al and Trepetin et al does not expressly disclose but Bradford et al discloses wherein the server is configured to provide a display to an administrator user, wherein the display comprises information regarding a plurality of GUI elements including the GUI element and another GUI element, wherein the another GUI element is not included in the dictionary, wherein the display shows the text string associated with the GUI element and a semi-transformed text string associated with the another GUI element [0059, 0065, 0067, 0086, 0087]. 
The motivation to combine is the same as disclosed in point (47). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narulkar et al (US 20220019378) discloses systems and methods for identifying data strings in electronic documents using pattern recognition. The method includes receiving a first data string corresponding to an electronic reference document from a first database and a second data string corresponding to an electronic legal document from a second database. The method also includes processing the first data string into a first processed data string and processing the second data string into a second processed data string. The method also includes calculating a cosine similarity between the first processed data string and the second processed data string. The method also includes receiving a feedback score from a user which corresponds to an accuracy of the calculated cosine similarity. The method also includes 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDALL DOLLY/Primary Examiner, Art Unit 2436